DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on July 7, 2021. Claims 13-19, 21-23 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
	The argument features claim 13 solves a problem of inaccurate mobility state estimates when a UE is transferred from a mobile serving base station.
The examiner respectfully disagrees with the applicant’s statement and asserts that the first base station only indicates identifying a relative speed of the UE with respect to a reference object. How is the relative speed of the UE identified and how is it used with respect to the reference object and the moving base station? The actual novel workings (limitations) between all three entities (the moving base station, the relative speed of the UE, and the reference object) isn’t indicated in the independent claims, instead only a statement is made highlighting that the relative speed is identified by the base station. This identified speed is then used in a message to handover the UE to a second base station, and initiating of a handover. Centonza discloses that it is well known in the field of art to determine UE speed (par. 162); include UE speed information in a handover message (par. 159, lines 5-9); and initiate handover (par. 158, lines 1-8, 10-13; par. 163, 164).
The argument features the first base station is moving should be construed as if in the balance of the claim.
The examiner respectfully disagrees with the applicant’s statement and asserts that as indicated above, the actual novel workings (limitations) between the moving base station, the relative speed of 
The argument features Centonza does not disclose that the cell size or time information elements are set based on the speed of the UE.
The examiner respectfully disagrees with the applicant’s statement and asserts that Centonza discloses that handover parameter is adjusted based on the determined UE speed (par. 162, 164). This handover parameter involves time information elements (par. 121, lines 1-6).
In view of the above, the rejection using Centonza, Takeda, and Karlsson is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 17, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (U.S. Patent Application Number: 2013/0115949) in view Takeda et al. (U.S. Patent Application Number: 2015/0319775).
Consider claim 13; Centonza discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]} relative to a reference object and serves a User Equipment (UE) the method comprising: 

the first base station initiating a handover of the UE from the first base station to the second base station (par. 158, lines 1-8, 10-13) by sending the message to the second base station (par. 163), wherein the message includes the one or more information elements that indicate the relative speed of the UE (par. 162, 163), 
wherein the one or more information elements includes a first information element representing a size of a coverage area of the first base station [e.g. cell size (par. 159, lines 1-9)] and a second information element representing a time the UE has been positioned within the coverage area of the first base station [e.g. short stay (par. 160, line 1 – par. 161, line 5)],5Application No. 15/733,520 wherein a value for at least one of the size or the time is set based on the relative speed of the UE (par. 164).
Centonza discloses the claimed invention except: the first base station identifying a relative speed of the UE with respect to the reference object.
In an analogous art Takeda discloses the first base station identifying a relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler effect involves a reference object (par. 31-33, 35)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Centonza by including identifying a speed of a UE with respect to a reference object, as taught by Takeda, for the purpose of enhancing a user’s experience in a wireless network.
claim 14, as applied in claim 13; Takeda discloses the reference object is stationary [it is well known in the field of art that the reference object in the Doppler effect can be stationary (par. 31-33, 35)].
Consider claim 17, as applied in claim 13; Centonza discloses the second base station estimating the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object (par. 159, lines 1-9; par. 162).
Consider claim 21, as applied in claim 13; Centonza discloses a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 13 (par. 179-180).
Consider claim 23, as applied in claim 13; Centonza discloses a network node for a cellular telecommunications network, the cellular telecommunications network including a base station being adapted for moving relative to a reference object and to serve a User Equipment (UE) the network node comprising a memory (par. 172) and a processor (par. 179-180), the processor configured to implement the method of claim 13 wherein the network node is the first base station (par. 158, lines 1-8).

Claim 15, 16, 18, 19, 22 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (U.S. Patent Application Number: 2013/0115949) in view Takeda et al. (U.S. Patent Application Number: 2015/0319775) in view Karlsson et al. (U.S. Patent Number: 10,285,121).
Consider claim 15, as applied in claim 13; Centonza and Takeda disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for less time had the first base station been stationary relative to the reference object, and the time value is reduced.

It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Centonza and Takeda by including moving base stations, as taught by Karlsson, for the purpose of effectively providing services in a network system.
Consider claim 16, as applied in claim 13; Centonza and Takeda disclose the claimed invention except: movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for more time had the first base station been stationary relative to the reference object, and the time value is increased.
In an analogous art Karlsson discloses movement of the UE relative to the first base station is such that the UE would have been positioned within the coverage area of the first base station for more time had the first base station been stationary relative to the reference object, and the time value is increased [this would be based on velocity, direction, and cell selection (col. 7, lines 11-16; col. 7, line 30 – col. 8, line 5)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for 
Consider claim 18; Centonza discloses a method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving {this merely states the purpose or intended use of the invention rather than any distinct definition of the claimed invention’s limitation. Therefore, it is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 (ii)]} relative to a reference object and serves a User Equipment (UE) the method comprising: 
the first base station preparing a message to handover the UE to the second base station (par. 158, lines 1-8, 10-13), the message including one or more information elements that indicate the relative speed of the UE (par. 159, lines 1-9), wherein a mobility state for the UE is estimable from the one or more information elements indicating the relative speed of the UE (par. 159, lines 9-11); and 
the first base station initiating a handover of the UE from the first base station to the second base station (par. 158, lines 1-8, 10-13) by sending the message to the second base station (par. 163), wherein the message includes the one or more information elements that indicate the relative speed of the UE (par. 162, 163), 
wherein the one or more information elements includes a first information element representing a size of a coverage area of the first base station [e.g. cell size (par. 159, lines 1-9)] and a second information element representing a time the UE has been positioned within the coverage area of the first base station [e.g. short stay (par. 160, line 1 – par. 161, line 5)],5Application No. 15/733,520 wherein a value for at least one of the size or the time is set based on the relative speed of the UE (par. 164).

In an analogous art Takeda discloses the first base station identifying a relative speed of the UE with respect to the reference object [it is well known in the field of art that Doppler effect involves a reference object (par. 31-33, 35)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Centonza by including identifying a speed of a UE with respect to a reference object, as taught by Takeda, for the purpose of enhancing a user’s experience in a wireless network.
Centonza and Takeda disclose the claimed invention except: the first base station is connected to a core networking entity via a donor connection to a donor base station.
In an analogous art Karlsson discloses that it is well known in the field of art for the first base station to be connected to a core networking entity via a donor connection to a donor base station [e.g. repeater relay (col. 6, lines 9-17, 60-65)].
It is an object of Centonza’s invention to detect handovers in a telecommunication system. It is an object of Takeda’s invention to provide a method of handling a user terminal’s mobility in mobile communication system. It is an object of Karlsson’s invention to provide techniques of selecting a cell for a user equipment to camp on when a cellular communication network includes a mobile base station. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Centonza and Takeda by including a donor base station, as taught by Karlsson, for the purpose of managing communication in a telecommunication network.
claim 19, as applied in claim 18; Centonza discloses the second base station estimating the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object (par. 159, lines 1-9; par. 162).
Consider claim 22, as applied in claim 18; Centonza discloses a non-transitory computer-readable storage medium storing computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method of claim 18 (par. 179-180).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646